                                                                   FILED
                                                                       SEP     3 2019
                                                                   Clerk, u s District Court
                                                                     District Of Montana
                                                                            Billings




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

  UNITED STATES OF AMERICA,
                                                  CR 18-113-BLG-SPW
                       Plaintiff,

  vs.                                         ORDER

  WILLIAM ANTHONY ROGERS,

                       Defendant.                                                       ,
                                                                                        I




        This order refers Defendant's Unopposed Motion to Change Plea as to

Certain Counts (Doc. 24), pursuant to 28 U.S.C. § 636(b)(l)(B) and Rule 59(a),

Fed. R. Crim. P., to United States Magistrate Judge Timothy J. Cavan for purposes

of scheduling and conducting the change of plea hearing as to Counts I and II.

Defendant intends to proceed to trial as to Count III on September 30, 2019.

        DATED this j,-d., day of September, 2019.


                                            ~          L
                                           lfusANP.WATTERS
                                                          J ~
                                            United States District Judge
